President of the General Assembly, Secretary-General, Excellencies, Ladies and Gentlemen, seventy-five years ago, the United Nations was established to introduce a new world order to achieve peace in the world. It was the dawn of a new era of global cooperation, forged in the aftermath of one of the darkest periods in the history of humankind.
In 1945, the world was in crisis. It was counting the devastation wrought by war, devastation and plunder. Today, we are in the throes of another crisis — the coronavirus disease (COVID-19) pandemic. If we are to build a common and inclusive future in the aftermath of COVID-19, it is this solidarity that must endure. In the words of Nelson Mandela: “It is human solidarity, the concern for the other, that must be at the centre of the values by which we all live.”
As the African continent, our response to coronavirus has been swift and effective. We have a continental strategy to fight the pandemic being driven by the regional economic communities. The African Union has established a COVID-19 Response Fund and launched a ground-breaking African Medical Supplies Platform to ensure all countries have access to the necessary equipment and supplies.
Nonetheless, the pandemic will inevitably set back our developmental aspirations. The resources we have had to redirect to fighting the pandemic have set back our efforts to provide housing, health care, water and sanitation and education to our people.
When the Secretary-General Antonio Guterres delivered the 18th Nelson Mandela Annual Lecture in July 2020, he called on the nations of the world to forge a New Social Contract and a New Global Deal.
He said we must create equal opportunities for all, that we must advance a more inclusive and balanced multilateral trading system, that debt architecture must be reformed, and that there should be greater access to affordable credit for developing countries.
It is a call we as South Africa wholly endorse.
It is in the spirit of this New Global Deal, that we call on the international community and our international partners to support the rollout of a comprehensive stimulus package for Africa.
This will enable African countries to not only mitigate the health impacts of COVID-19 but to aid us in the immense task of rebuilding our shattered economies.
To ensure that no country is left behind we reiterate our position as the African Union that economic sanctions against Zimbabwe and Sudan be lifted to allow their governments to respond adequately to the pandemic. We also call for the suspension of interest payments on Africa’s external and public debt.
As the African Union we are encouraged by the collaboration of the G20, the IMF, the World Bank and the UN towards finding solutions to debt sustainability in developing countries.
This pandemic has highlighted the urgency with which we must strive to meet all the Sustainable Development Goals, but importantly Goal 1 — to end poverty in all its forms everywhere.
For until we eradicate global poverty, we will always fall short of realising the vision of the founders of the United Nations .
We must expand economic opportunities to all our people, but most especially to the young, to women and to vulnerable persons.
We must boldly pursue avenues of redistribution and redress as a means of advancing shared prosperity.
We must deal decisively with the rot of corruption that is robbing our people of the opportunities and services that are their right.
Together, we must raise our level of ambition to ensure that every man, woman and child has an equal chance at a better future.
It is a future free of hunger, disease, insecurity and war.
It is a world that affirms the dignity and worth of all, regardless of race, ethnicity, gender, sexual orientation, religious affiliation or social circumstances.
The year 2020 will be remembered for the massive groundswell to push back the frontiers of racism under the umbrella of the #BlackLivesMatter movement.
As a country that has known too well the anguish of institutionalised racism, South Africa supports the demands for swift action against racism, whether committed by individuals, companies, officials or the state.
South Africa calls on the United Nations to spare no effort to end prejudice and intolerance in all its forms and wherever it may be found.
In the words of Dr Martin Luther King Jr:
“Injustice anywhere is a threat to justice everywhere.”
As we mark the 25th Anniversary of the adoption of the Beijing Platform for Action, we must intensify our efforts to empower women and girls. It is the right of women and girls to be full and equal participants in the workplace, in political life and decision-making, in the economy, in obtaining an education and in society as a whole.
South Africa is proud to be a member of the UN’s Generation Equality campaign and has prioritised the eradication of gender based violence and femicide.
At a continental level, we are working to finalise and adopt an AU Convention on Violence against Women during the course of this year.
AU member states are engaging on measures to promote financial inclusion, preferential procurement and preferential trade agreements for women.
As African countries we continue with our effort to ‘silence the guns’ once and for all through conflict resolution and peace-building.
Cooperation between the UN Security Council and the AU Peace and Security Council has contributed to improved peace and security in the Darfur region of Sudan, South Sudan, Somalia, Mali and the Central African Republic.
It is imperative that this collaboration is institutionalised and that the financing of AU peacekeeping operations is addressed and resolved.
South Africa is currently serving its second year as an elected non-permanent member of the United Nations Security Council.
We have used our tenure to promote international peace and security by advocating for the peaceful settlement of disputes and inclusive dialogue.
The current composition of the Security Council does not reflect the world in which we live.
On this 75th anniversary of the UN we repeat our call for greater representation of African countries on the Security Council,and that this be taken up with urgency at the Intergovernmental Negotiations.
It is only through a reformed and inclusive Security Council that we will be able to collectively resolve some of the world’s most protracted conflicts.
As we celebrate the founding of an organisation dedicated to freedom and equality, the people of Palestine and Western Sahara continue to live under occupation.
We repeat our call for an end to the illegal occupation of Western Sahara and for the Palestinian people’s right to self-determination.
We further call for the lifting of the economic embargo and blockade of Cuba.
Your Excellencies,
We have no choice but to work together to address the climate change crisis.
As we rebuild in the aftermath of this pandemic we have an opportunity to place the global economy on a low-carbon, climate resilient developmental path.
We must advance the principles of the green and circular economies, not just for the sake of environmental sustainability but because of the opportunities for job creation and economic growth.
The global recovery effort must place climate change adaptation, mitigation and support at its centre — in line with the Paris Agreement and other multilateral environmental commitments.
As the founders of the UN stood at a crossroads in 1945, so do we 75 years later.
They answered history’s call to craft a new order for a world in crisis.
Today we battle the fires of a deadly pandemic, of racism and prejudice, of violence, war and extremism and, above all, of poverty and inequality.
The order we seek to build must be rooted in solidarity, equality and unity of purpose.
The coronavirus pandemic has presented us with a choice.
It is a choice between the global cooperation envisaged in the UN Charter or the pursuit of narrow self-interest and unilateralism.
It is a choice between tolerance or prejudice.
It is a choice between economic justice or growing inequality.
The path we choose now will determine our collective destiny.
Though we face the most daunting of prospects, we have at our disposal the most potent force.
It is the solidarity and friendship upon which the United Nations was founded.
When history faithfully records the global response to the worst health emergency of this century, let it be said that we stood and acted as one, that we provided leadership, and that we gave the peoples of all nations hope and courage.
The best, and most fitting, legacy of this 75th Session will be that through our actions we gave true meaning to the term ‘United Nations’.
South Africa reaffirms its commitment to the ideals and spirit of the UN Charter, and to sparing no effort to bring about a more just, peaceful and equitable world.
May our cooperation deepen and may our solidarity endure.
Let us make sure that all our efforts leave no woman, no child and no man behind, and that no nation is left behind.
